United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
               IN THE UNITED STATES COURT OF APPEALS                          July 26, 2005

                           FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                Clerk
                            _____________________

                                 No. 04-41434
                               Summary Calendar
                            _____________________


      ELIAS MORA,

                                               Plaintiff-Appellant,

                                      versus

      JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                               Defendant-Appellee.

          __________________________________________________

                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:03-CV-73
          __________________________________________________

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

            We affirm the district court’s grant of summary judgment in favor of



      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
the government for the following reasons:

      1.    The investigation was a discrete act occurring more than 45 days

            before Mora sought counseling with the EEOC and Mora’s claims

            based on the investigation and his ineligibility for promotions, training,

            or assignments pending the investigation are thus time-barred. 29

            C.F.R. § 1614.105(a) (2005); Nat’l R.R. Passenger Corp. v. Morgan,

            536 U.S. 101, 113 (2002). At the very latest, Mora should have

            known to assert his rights when he received the recommendation of

            suspension in October 2001. See Ramirez v. City of San Antonio, 312
F.3d 178, 181-82 (5th Cir. 2002) (holding that the plaintiff’s cause of

            action accrued when the employer notified him of its alleged

            discriminatory decision to change his status, not when his status was

            changed in the future, because “an employee’s claim accrues at the

            moment the employee believes (or has reason to believe) that he is the

            victim of discrimination.”). That Mora continued to feel the effects of

            the investigation into the limitations period when he received the

            admonishment letter does not transform the investigation into a

            continuing violation. Huckabay v. Moore, 142 F.3d 233, 238 (5th Cir.

            1998).

                                            2
      2.    Mora’s claims regarding the admonishment letter and the allegedly

            retaliatory investigation into his alleged improper use of a government

            vehicle fail, although timely, because neither the investigation nor the

            letter amount to an adverse employment action. E.g., Watts v. Kroger

            Co., 170 F.3d 505, 512 (5th Cir. 1999) (“[E]mployment actions are not

            adverse where pay, benefits, and level of responsibility remain the

            same.”); Dollis v. Rubin, 77 F.3d 777, 781-82 (5th Cir. 1995) (“Title

            VII was designed to address ultimate employment decisions,” such as

            hiring, firing, compensating, and promoting).

Affirmed.




                                         3